Citation Nr: 1012488	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-08 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) with depression and 
panic disorder without agoraphobia.  

2.  Entitlement to a rating in excess of 10 percent for 
migraine headaches.

3.  Entitlement to a rating in excess of 10 percent for 
right knee strain.

4.  Entitlement to a rating in excess of 10 percent for left 
knee strain.

5.  Entitlement to a rating in excess of 10 percent for 
right shoulder strain.

6.  Entitlement to a rating in excess of 10 percent for 
tendonitis of the left shoulder.

7.  Entitlement to a rating in excess of 10 percent for 
cervical strain.

8.  Entitlement to a rating in excess of 10 percent for 
lumbar strain.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to 
February 2006.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2008 rating decision in which the RO granted 
an increased rating to 50 percent for PTSD with depression 
and panic disorder and an increased rating to 10 percent for 
migraine headaches, and denied the Veteran's claims for 
ratings in excess of 10 percent for right and left knee 
strain, right shoulder strain, tendonitis of the left 
shoulder, cervical strain, lumbar strain and his claim for a 
TDIU.  In May 2008, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was 
issued in February 2009, and the Veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in March 2009.

The Board's decision addressing the claims for higher 
ratings for PTSD with depression and panic disorder, 
migraine headaches, right knee strain, left knee strain, 
right shoulder strain, tendonitis of the left shoulder, 
cervical strain, and lumbar strain is set forth below.  The 
claim for a TDIU is addressed in the remand following the 
order; that matter is being remanded to the RO, via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant when further action, on his part, is 
required.




FINDINGS OF FACT

1.  All notification and development actions needed to 
fairly adjudicate each claim herein decided have been 
accomplished.  

2.  Pertinent to the current claim for increase, the 
Veteran's service-connected PTSD with depression and panic 
disorder is primarily manifested by nightmares flashbacks, 
occasional panic attacks, insomnia, anger, irritability, 
anxiety, exaggerated startle response, hypervigilance, and 
some memory problems; these symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas.   

3.  Pertinent to the current claim for increase, the 
Veteran's service-connected migraine headaches are 
manifested by headaches with characteristic prostrating 
attacks occurring on an average of at least once a month 
over several prior months.

4.  Pertinent to the current claim for increase, the 
Veteran's service-connected right knee strain is manifested 
by pain and some limitation of motion, but with flexion 
greater than 60 degrees and extension less than 5 degrees.

5.  Pertinent to the current claim for increase, the 
Veteran's service-connected left knee strain is manifested 
by pain and some limitation of motion, but with flexion 
greater than 60 degrees and extension less than 5 degrees.

6.  Pertinent to the current claim for increase, the 
Veteran's service-connected right shoulder strain is 
manifested by pain; limitation of motion is not shown.

7.  Pertinent to the current claim for increase, the 
Veteran's service-connected tendonitis of the left shoulder 
is manifested by pain; limitation of motion is not shown.

8.  Pertinent to the current claim for increase, the 
Veteran's service-connected cervical strain is manifested by 
occasional pain, stiffness and aching and some limitation of 
rotation bilaterally, but with greater than 170 degrees 
combined range of motion.

9.  Pertinent to the current claim for increase, the 
Veteran's service-connected lumbar strain is manifested by 
occasional pain and some limitation of extension, but with 
greater than 120 degrees combined range of motion.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 70 percent, but no higher, rating for 
PTSD with depression and panic disorder is met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.130, Diagnostic Code 9411 (2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
the criteria for a 30 percent, but no higher, rating for 
migraine headaches is met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.124a, Diagnostic Code 8100 (2009).

3.  The criteria for a rating in excess of 10 percent for 
right knee strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20. 4.27, 4.71, 4.71a, Diagnostic Code 5099-5019 
(2009).  

4.  The criteria for a rating in excess of 10 percent for 
left knee strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.20, 4.27, 4.71, 4.71a, Diagnostic Code 5099-5019 
(2009).  

5.  The criteria for a rating in excess of 10 percent for 
right shoulder strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.20, 4.27, 4.71a, Diagnostic Code 5099-5024 
(2009).  

6.  The criteria for a rating in excess of 10 percent for 
tendonitis of the left shoulder are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.20. 4.27, 4.71a, Diagnostic Code 
5099-5024 (2009).  

7.  The criteria for a rating in excess of 10 percent for 
cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Code 5299-5237 (2009).  

8.  The criteria for a rating in excess of 10 percent for 
lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.71a, Diagnostic Code 5237 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with 
information pertaining to assignment of disability ratings 
(to include the rating criteria for all higher ratings for a 
disability), as well as information regarding the effective 
date that may be assigned.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an October 2007 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claims for 
increased ratings, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  This letter also provided 
the Veteran with information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  The April 2008 RO rating decision 
reflects the initial adjudication of the claim after 
issuance of the October 2007 letter.  

An August 2008 post-rating letter and the February 2009 SOC 
included the rating criteria pertinent to the claims herein 
decided.  While the claims were not readjudicated after the 
Veteran was provided the rating criteria, the Board finds 
that no prejudice has resulted as the Veteran had an 
opportunity to submit relevant evidence after the criteria 
was provided. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of 
service, VA and private treatment records, and the reports 
of November 2007 VA examinations.  Also of record and 
considered in connection with the appeal are the various 
written statements provided by the Veteran.  The Board also 
finds that no additional RO action to further develop the 
record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there 
is additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of any of the matters 
herein decided, at this juncture.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).  Analysis of each claim herein decided is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   

A.  PTSD

Historically, the Veteran was awarded service connection for 
panic disorder without agoraphobia in an August 2006 rating 
decision.  The RO assigned an initial 10 percent rating, 
effective March 1, 2006.  In an April 2008 rating decision, 
the RO added diagnoses of PTSD and depression and increased 
the rating to 50 percent, effective March 1, 2006.    

The rating for the Veteran's PTSD with depression and panic 
disorder has been assigned pursuant to Diagnostic Code 9411.  
However, the actual criteria for rating the Veteran's 
disability are set forth in a General Rating Formula for 
evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130.

Pursuant to the General Rating Formula, a 50 percent rating 
is assigned when there  is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered 
in light of the actual symptoms of the Veteran's disorder, 
which provide the primary basis for the rating assigned.  
See 38 C.F.R. § 4.126(a) (2009).  

After a November 2007 examination, the Veteran's private 
psychiatrist diagnosed chronic PTSD and dysthymic disorder.  
He assigned a GAF score of 50.  The Veteran reported 
nightmares 4 times per week, flashbacks 6 or 7 times per 
month, and panic attacks 4 times per week.  He was easily 
startled, hypervigilant and could not tolerate anyone behind 
him.  He frequently socialized with family and friends.  His 
recent memory was moderately impaired so he could not 
remember what he read.  He had anger, sadness and fear.  He 
would hear cars drive up to his residence and noises in his 
house and see shadows moving out of the corner of his eyes, 
all when nothing was actually there.  He felt depressed and 
had no energy or interest in things; he would get angry and 
agitated easily.  The psychiatrist opined that because of 
his service-connected PTSD, the Veteran was mildly 
compromised in his ability to sustain social relationships 
and moderately compromised in his ability to sustain work 
relationships.  

The Veteran was afforded a VA psychiatric examination in 
November 2007.  At that time, he reported difficulty with 
anxiety, depression, insomnia, and panic attacks.  He also 
noted increasing anger and irritability, and decreasing 
energy.  He reported that his panic attacks were more 
frequent now and occurred about once every two months.  The 
Veteran had not worked since his retirement from the Army in 
2006.  He stated that he was not working mainly because of 
his physical problems, but also because of his increasing 
psychiatric distress.  The examiner noted that it appears 
that if he were not totally unemployable because of his 
psychiatric symptoms, that he would at least have some 
reduction in reliability and productivity.  The Veteran 
lived with his wife and reported socializing outside the 
home once per week.  

Regarding PTSD symptoms, the Veteran reported flashbacks 1 
to 2 times per month and nightmares 3 times per week, as 
well as increased startle response, hypervigilance, 
interpersonal guardedness, difficulty concentrating, 
increased irritability, difficulty sleeping, feelings of a 
foreshortened life, emotional numbing, detachment and 
estrangement from others, and difficulty recalling some 
details of what happened regarding the traumatic incident (a 
fall).

Mental status evaluation revealed that the Veteran was 
alert, oriented and cooperative.  There was no sign of a 
thought disorder, loosened associations, flight of ideas, 
hallucinations, delusions, obsessions, compulsions, or 
phobias.  He did admit to a moderate amount of anxiety and 
depression, as well as insomnia, anger problems, and 
occasional panic attacks.  Insight and judgment appeared 
adequate, and intellectual capacity seemed intact.  There 
were no bizarre movements or mannerisms observed.  

The examiner reported that the Veteran seemed to be at least 
moderately impaired in all areas of functioning as a result 
of his psychiatric issues, including occupational, social, 
recreational, and familial.  The Axis I diagnoses included 
panic disorder, by history, currently mild; PTSD; and 
depressive disorder, not otherwise specified.  The examiner 
noted a GAF score of 65 for panic disorder and 52 for a 
combination of PTSD and associated depression.  The examiner 
commented that the Veteran would be expected to show at 
least impaired reliability and productivity in the 
occupational realm, and show moderate to severe impairment 
in the social and recreational realm.

During a January 2008 appointment with his private 
psychiatrist, the Veteran reported nightmares 2 times per 
week, as well as 1 to 2 flashbacks and 3 panic attacks since 
his last visit of November 2007.  He also reported 
startling, being hypervigilant, and having intrusive 
thoughts at times.  He relayed that he rarely socialized 
with family and friends and has some memory problems.  A 
symptoms checklist, apparently completed by a nurse aide, 
indicated that the Veteran had a myriad of symptoms 
including:  anger out of the blue, interest level, feels 
helpless, and feels hopeless (25 percent of the time); fear 
out of the blue and easy to learn new things (50 percent of 
the time); sadness out of the blue, depressed, agitated, 
angry, and mood swings (75 percent of the time); and worry 
and racing thoughts (always).  Another checklist appears to 
indicate that the Veteran hears his names and sees a flash 2 
to 5 times per week and many times a day hears cars drive 
up, footsteps, noises in the house, and sees shadows moving.  
No Axis I diagnosis was listed, but a GAF score of 45 was 
noted.  The report was signed by the Veteran's private 
psychiatrist.

The VA examiner reported that the Veteran seemed to be at 
least moderately impaired in all areas of functioning as a 
result of his psychiatric issues, including occupational, 
social, recreational, and familial.  Accordingly, the Board 
finds that the Veteran's PTSD with depression and panic 
disorder more closely resembles the criteria for a 70 
percent rating (occupational and social impairment with 
deficiencies in most areas) rather than a 50 percent rating 
(occupational and social impairment with reduced reliability 
and productivity).

A rating in excess of 70 percent, for PTSD with depression 
and panic disorder is not warranted at any time during the 
course of the appeal.  Collectively, the aforementioned 
medical evidence reflects that, the Veteran's PTSD with 
depression and panic disorder is primarily manifested by 
nightmares flashbacks, occasional panic attacks, insomnia, 
anger, irritability, anxiety, exaggerated startle response, 
hypervigilance, and some memory problems.  This is a level 
of occupational and social impairment no greater than what 
is contemplated in the newly assigned 70 percent disability 
rating.  

At no point during the period in question has the Veteran's 
overall PTSD symptomatology met the criteria for a rating in 
excess of 70 percent.  In this regard, the medical evidence 
does not show the Veteran to have gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name; or other symptoms that are characteristic of a 100 
percent rating.  Rather, at his VA examination, the Veteran 
was described as having no sign of a thought disorder, 
hallucinations, or delusions.  Even if the report of the 
Veteran hearing things and seeing shadows was accepted as 
evidence of hallucinations, these are not shown as 
persistent; instead, the Veteran reported experiencing these 
a few times a week or many times a day.  The Veteran is not 
homicidal or suicidal and has not exhibited grossly 
inappropriate behavior.  The VA examiner noted that the 
Veteran takes care of his own activities of daily living, 
and no report suggests any inability to perform these 
activities.  The Veteran has been described as oriented.  
While the Veteran expresses some problems with memory, he 
has not reported memory problems as severe as forgetting 
names of close relatives, own occupation, or own name.  The 
Veteran has represented himself during this appeal; he has 
submitted timely procedural documents and relevant evidence, 
which indicates that he does not have the level of memory 
problems associated with a 100 percent rating.  

The Board further finds that none of the GAF scores assigned 
in this case--of 45, 50, and 52-alone, provides no basis for 
assigning an initial rating in excess of 70 percent for 
PTSD.  According to DSM-IV, a GAF score ranging from 41 to 
50 is assigned for serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Therefore, the 
assigned GAF scores are consistent with no more than a  70 
percent rating.   

B.  Migraines

The Veteran's migraine headaches are rated pursuant to 
Diagnostic Code 8100, specifically applicable to this 
disability.  Under Diagnostic Code 8100, a 10 percent rating 
is warranted for headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  Headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  Very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent rating.  
38 C.F.R. § 4.124a.

Considering the pertinent evidence of record in light of the 
above, the Board finds that the criteria for a 30 percent 
rating for migraine headaches are met.

The Veteran was afforded a VA neurological disorders 
examination in November 2007.  At that time, he reported 
having headaches 4 days a week, with 2 episodes being severe 
enough where he has to go to bed and get off by himself.  
The headaches may last all day.  The other 2 headaches are 
of lesser intensity and he is able to continue on and they 
will last for about 8 hours.  The Veteran did not describe 
typical migraine headaches.  He did not have nausea, 
vomiting, or scotomata, which usually accompanies migraine 
headaches.  The examiner diagnosed chronic recurring 
headaches, combined vascular/tension type.  The examiner 
reported that the 2 attacks per week could be considered 
prostrating in that the Veteran does have to get off by 
himself and lie down.  Thus, the medical evidence indicates 
that the Veteran has at least one prostrating attack a month 
over the last several months, but not that he has very 
frequent completely prostrating and prolonged attacks.  

In light of the above, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that his migraine 
headaches are manifested by headaches with characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months, consistent with a 30 percent 
rating.

A higher 50 percent rating is not warranted.  The Board 
recognizes that in his NOD, the Veteran indicated that his 
headaches are very frequent, completely prostrating, and 
prolonged attacks are productive of severe economic 
inadaptability.  However, when describing his headaches to 
the VA examiner, the Veteran did not describe completely 
prostrating attacks.  In fact, the Veteran noted no nausea, 
vomiting or scotomata.  Thus, completely prostrating attacks 
are not shown.  Moreover, the Veteran only reports 4 
headaches per week, 2 of which are severe.  Two prostrating 
headaches a week does not closely resemble very frequent 
attacks.  Severe economic inadaptability as a result of 
headaches is also not shown.  

C.  Knees

In this case, the RO assigned ratings for right and left 
knee strain pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5099-5019,.  This indicates that he has unlisted 
disabilities rated , by analogy, to bursitis of the knees.  
See 38 C.F.R. §§ 4.20, 4.27.

Under Diagnostic Code 5019, bursitis will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code  5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
60, 45, 30, or 15 degrees, respectively, and for ratings of 
0, 10, 20, 30, 40, or 50 percent for limitation of extension 
of the leg to 5, 10, 15, 20, 30, or 45 degrees, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

For rating purposes, normal range of motion in a knee joint 
is from 0 degrees (extension) to 140 degrees (flexion).  
38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA 
General Counsel has further held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 
(2004).

The Board also notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in 
which the claimant experiences additional functional loss 
due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use or during 
flare-ups, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to 
be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above, 
the Board finds that the claims for higher ratings for knee 
disabilities must be denied. 

The Veteran was afforded a VA joints examination in November 
2007.  He reported pain in both knees with prolonged 
standing and walking.  He noticed swelling of the left knee 
at times.  Ibuprofen and Ultram were helpful without side 
effects.  There were no episodes of dislocation or 
subluxation.  There was no inflammatory arthritis.  On 
examination, the knees appeared normal.  The left knee was a 
little larger than the right due to some bony enlargement of 
the femoral head.  There was no swelling or fluid in the 
knees.  Left knee extension was to 0 degrees with a lag of 
around 3 degrees.  The right knee extended fully.  The left 
knee flexed to 110 degrees; the right knee flexed to 118 
degrees.  There was pain at 110 and 118 degrees flexion in 
the left and right knees, respectively, especially if he 
tried to flex either knee further, which he could not do.  
Repetitive movement was done without any alteration in range 
of motion.  Both knees were stable with no medial or lateral 
movement and no drawer sign.  There was no edema or 
effusion.  The diagnosis was bilateral knee strain and 
tendonitis of the left knee with slight limitation of 
extension.  

In this case, neither limitation of flexion nor limitation 
of extension is shown to a compensable degree in either 
knee, let alone to the degree required for a higher 20 
percent rating (flexion limited to 30 degrees or extension 
limited to 15 degrees).  Thus, higher and separate ratings 
based on limitation of flexion and extension are not 
warranted.  Likewise, the Veteran reported no episodes of 
dislocation or subluxation, and the examiner observed that 
both knees were stable with no medial or lateral movement 
and no drawer sign.  Thus, ratings under Diagnostic Code 
5257 (other impairment of the knee) are not warranted.  

The Board emphasizes that there is no basis for higher 
ratings for the knee disabilities based on limitation of 
motion, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca).  
In this case, the examiner found that repetitive movement 
and pain did not alter the range of motion noted above.  
Further, there is oth3erwise 

The Board has also considered the applicability of other 
diagnostic codes for rating these disabilities, but finds 
that no other diagnostic code provides a basis for any 
higher rating.  In this regard, the Veteran's knee 
disabilities do not involve ankylosis, dislocated or removed 
cartilage, impairment of the tibia or fibula or genu 
recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, 5263 (2009).  The disabilities also have 
not been shown to involve any factors that warrant 
evaluation under any other provision of VA's rating 
schedule.  

D.  Shoulders

In this case, the RO assigned a 10 percent rating for the 
Veteran's right shoulder strain and tendonitis of the left 
shoulder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5099-5024.  This indicates that he has unlisted disabilities 
rated on the basis of tenosynovitis of the shoulders.  See 
38 C.F.R. §§ 4.20, 4.27. 

Under Diagnostic Code 50 24, tenosynovitis will be rated on 
limitation of motion of affected parts, as arthritis, 
degenerative.  38 C.F.R. § 4.71a.  As indicated above, 
degenerative arthritis is rated on the basis of limitation 
of described above.

Under Diagnostic Code 5201, limitation of arm at shoulder 
level warrants a 20 percent rating, whether the minor or 
major extremity is involved.  Limitation of motion midway 
between side and shoulder level warrants a 20 percent rating 
for the minor extremity and a 30 percent rating for the 
major extremity.  Limitation of arm motion at 25 degrees 
from side warrants a 30 percent rating for the minor 
extremity and a 40 percent rating for the major extremity.  
38 C.F.R. § 4.71a.  

Considering the pertinent evidence in light of the above, 
the Board finds that the claims for higher ratings for 
shoulder disabilities must be denied.

The Veteran was afforded a VA joints examination in November 
2007.  He reported pain in both shoulders, mostly when he 
elevates his arm and moves the shoulder from abduction to 
adduction.  Also, a rotary type maneuver brought on pain.  
Ibuprofen and Ultram were helpful without side effects.  
There were no episodes of dislocation or subluxation.  There 
was no inflammatory arthritis.  The Veteran is right-handed.  
He voluntarily forward flexed and abducted both arms 
simultaneously a full 180 degrees.  He moved the arms around 
freely and without any apparent pain but stated doing 
certain rotary movements and abduction and adduction 
movements with the left arm caused some pain.  The pain did 
not appear significant to the examiner.  Abduction was to 
180 degrees bilaterally.  Internal and external rotation was 
to 90 degrees bilateral.  All of this was done without any 
significant pain.  Repetitive movement was done without any 
alteration in range of motion.  There was no edema or 
effusion.  The diagnosis was bilateral shoulder strain and 
tendonitis of the left shoulder. 

In this case, limitation of arm motion is not shown to the 
degree required for a higher rating of 20 percent for either 
shoulder.  The Veteran can flex and abduct both arms a full 
180 degrees, which is clear evidence that motion is not 
limited to shoulder level.  As such, a higher rating is not 
warranted on the basis of limitation of motion of the arm.  

The Board emphasizes that there is no basis for a higher 
rating for the shoulder disabilities based on limitation of 
motion, even when functional loss associated with the 
Veteran's complaints of pain is specifically considered 
(consistent with 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.).  
In this case, the examiner noted that the pain reported by 
the Veteran did not appear significant.  The examiner also 
found that repetitive movement and pain did not alter the 
range of motion noted above.  There is otherwise no evidence 
of functional loss in addition to that shown objectively.  

The Board has also considered the applicability of other 
diagnostic codes for rating these disabilities, but finds 
that no other diagnostic code provides a basis for higher 
ratings.  In this regard, the Veteran does not have 
ankylosis or impairment of the humerus, clavical or scapula.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 
(2009).  The disabilities also have not been shown to 
involve any factors that warrant evaluation under any other 
provision of VA's rating schedule.  

E.  Spine

Under the General Rating Formula for Disease and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  a 10 
percent evaluation will be assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
of more of height.  38 C.F.R. § 4.71a.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
requires evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation will be 
assigned with evidence of unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating requires 
evidence of unfavorable ankylosis of the entire spine.  

Considering the pertinent evidence in light of the above, 
the Board finds that the claims for higher ratings for 
cervical strain and lumbar strain must be denied.

The Veteran was afforded a VA spine examination in November 
2007.  He reported pain in his lower back with certain 
movements and with prolonged standing.  He had some pain in 
the neck with stiffness and aching at times.  There was no 
radiation of pain.  On examination, the neck and back 
appeared normal.  There was normal curvature of the cervical 
and lumbar spines.  Cervical range of motion included 
forward flexion to 45 degrees, extension to 45 degrees, 
lateral flexion to 35 degrees on the right and 30 degrees on 
the left, and rotation 70 degrees bilaterally.  All motions 
were performed without any apparent pain, even after 
repeated movements.  The examiner commented that the 
Veteran's neck was quite limber.  

Lumbar range of motion included forward flexion greater than 
90 degrees, extension to 15 degrees, lateral flexion to 32 
degrees bilaterally and rotation 45 degrees bilaterally, all 
without pain.  The diagnoses were chronic lumbar strain 
without any abnormal physical findings and cervical strain 
without any abnormal physical findings.  

The Veteran had 10 degrees loss of rotation of the cervical 
spine bilaterally and 15 degrees loss of thoracolumbar spine 
extension.  Otherwise, the observed ranges of motion were 
all normal.  Thus, forward flexion of the thoracolumbar 
spine to 60 degrees or less, forward flexion of the cervical 
spine to 30 degrees or less, a combined range of motion of 
the thoracolumbar spine of 120 degrees or less, and a 
combined range of motion of the cervical spine of 170 
degrees or less are not shown.  The examiner specifically 
noted that there was no abnormal spinal contour and no 
atrophy.  Guarding severe enough to cause an abnormal gait 
is not shown.  Thus, ratings higher than 10 percent for 
cervical strain and lumbar strain are not warranted under 
the General Rating Formula for Diseases and Injuries of the 
Spine. 

The Board emphasizes that there is no basis for a higher 
rating for cervical strain or lumbar strain based on 
limitation of motion, even when functional loss associated 
with the Veteran's complaints of pain is specifically 
considered (consistent with 38 C.F.R. §§ 4.40 and 4.45, and 
DeLuca.).  In this case, the examiner noted that range of 
motion of the cervical spine and lumbar spine were performed 
without pain and found that repetitive movement involving 
the neck and lumbar spine was done without any alteration in 
range of motion.  There is otherwise no evidence of 
functional loss in addition to that shown objectively.  The 
Board also points out that the language preceding the rating 
criteria under the General Rating Formula indicates that the 
criteria are to be applied with or without symptoms such as 
pain.

The Board has also considered the applicability of other 
diagnostic codes for rating these disabilities, but finds 
that no other diagnostic code provides a basis for higher 
ratings.  In this regard, the Veteran does not have 
intervertebral disc syndrome and his neurological 
examination was normal.  See 38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes; 4.124a (2009).  The disabilities also have not 
been shown to involve any factors that warrant evaluation 
under any other provision of VA's rating schedule.  



F.  All Disabilities

For the foregoing reasons, the Board concludes that the 
record supports assignment of a 70 percent rating for PTSD 
with depression and panic disorder and a 30 percent rating 
for migraine headaches.  The Board has applied the benefit-
of-the doubt doctrine in determining that the criteria for 
these ratings are met, but finds that the preponderance of 
the evidence is against assignment of any higher rating for 
these disabilities, or for ratings higher than those 
assigned for the bilateral knee and shoulder disabilities, 
or cervical or lumbar strain.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

A 70 percent rating for PTSD with depression and panic 
disorder is granted, subject to the legal authority 
governing the payment of compensation benefits.

A 30 percent rating for migraine headaches is granted, 
subject to the legal authority governing the payment of 
compensation benefits.

A rating in excess of 10 percent for right knee strain is 
denied.

A rating in excess of 10 percent for left knee strain is 
denied.

A rating in excess of 10 percent for right shoulder strain 
is denied.

A rating in excess of 10 percent for tendonitis of the left 
shoulder is denied.

A rating in excess of 10 percent for cervical strain is 
denied.

A rating in excess of 10 percent for lumbar strain is 
denied.


REMAND

The Board's review of the claims file reveals that further 
RO action on the remaining claim for a TDIU is warranted.  

Initially, the Board notes that, as a result of this 
decision, a 100 percent combined rating will be assigned.   
See 38 C.F.R. §§ 4.25, 4.26 (2009).  However, if the Veteran 
is awarded a TDIU on the basis of a single disability, it 
could trigger the receipt of special monthly compensation; 
hence, the matter of the Veteran's  entitlement to a TDIU 
remains on appeal.  See Bradley v. Peake, 22 Vet. App. 280 
(2008).  

Here, the Veteran has been awarded service connection for 
PTSD with depression and panic disorder, obstructive sleep 
apnea, migraine headaches, right and left knee strain, right 
shoulder strain, tendonitis of left shoulder, lumbar and 
cervical strain, carpal tunnel syndrome of the right upper 
extremity, hypertension, gastroesophageal reflux disease 
(GERD) with a history of hiatal hernia, post operative, and 
erectile dysfunction.  Reports of examinations in November 
2007 describe the effect on employment of some of these 
disabilities; however, the effect on employment by 
obstructive sleep apnea, carpal tunnel syndrome of the right 
upper extremity, hypertension, GERD and erectile dysfunction 
has not been recently documented.  Furthermore, given the 
Board's decision to award higher ratings for psychiatric 
disability and migraine headaches, updated opinion 
addressing these disabilities is warranted, as well.  

In light of the foregoing, the Board finds that the RO 
should arrange for the Veteran to undergo further VA 
examination, by a physician, to obtain a medical opinion as 
to whether he is rendered unemployable solely as a result of 
his service-connected disabilities.  The examiner should 
clearly opine whether any of the Veteran's service-connected 
disabilities renders him unable to obtain or retain 
substantially gainful employment.  The Veteran is hereby 
advised that failure to report for the scheduled VA 
examination, without good cause, shall result in a denial of 
the claim for a TDIU (which is a claim for increase).  See 
38 C.F.R. § 3.655(b).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report to the scheduled examination, 
the RO must obtain and associate with the claims file copies 
of any notice(s) of the date and time of the examination 
sent to the Veteran by the pertinent VA medical facility.

To ensure that all due process requirements are met, and 
that the record before the examiner is complete, the RO 
should also give the Veteran another opportunity to provide 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's letter to the Veteran should explain 
that he has a full one-year period for response.  See 
38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

After providing the required notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed 
warranted by the VCAA prior to adjudicating the claim for a 
TDIU.  If a TDIU is granted, the RO should specifically 
address whether such a rating can be awarded based on any 
single service-connected disability.  
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the Veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
for a TDIU that is not currently of 
record.  

The RO should also clearly explain to the 
Veteran that he has a full one-year period 
to respond (although VA may decide the 
claim within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159. 
 All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of the REMAND, must be made available 
to the physician designated to examine the 
Veteran, and the report of examination 
should include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished (with all results made 
available to the examining physician prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The physician should render an opinion, 
based upon review of the record and 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that any of the 
Veteran's service-connected disabilities 
renders him unable to obtain or retain 
substantially gainful employment.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusion reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a 
TDIU.  If the Veteran fails, without good 
cause, to report to the scheduled 
examination, in adjudicating the claim, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim for a TDIU in light of pertinent 
evidence and legal authority (to include 
specific discussion of whether a TDIU can 
be awarded on the basis of any single 
service-connected disability).  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran an appropriate supplemental SOC 
that includes clear reasons and bases for 
all determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it 
is not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need 
take no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth 
v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


